The record and the briefs in this case have been examined and the primary question raised found to be fully answered in the case of Cone, et al., v. State of Florida, ex rel. Richard W. Massey, decided this date. *Page 414 
We do not overlook the fact that there are some questions of pleading and the interpretation of previous opinions of this Court that are discussed in this case that were not discussed in the case last cited.
In view of the decision reached, we do not consider that a discussion of these questions would serve any useful purpose. It follows that the judgment below must be and is hereby reversed on authority of the last cited case.
Reversed.
BUFORD and THOMAS, J.J., concur.
BROWN, J., concurs in opinion and judgment.
Justices WHITFIELD and CHAPMAN not participating as authorized by Section 4687 Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court.
                              ON REHEARING